 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11    STEVE HUNT,                                                Case No. 1:18-cv-00941-AWI-EPG

12                        Plaintiff,
                                                                 ORDER RE: STIPULATED REQUEST FOR
13               v.                                              DISMISSAL OF ENTIRE ACTION WITH
                                                                 PREJUDICE
14    C.R. ENGLAND, INC., et al.,

15                        Defendants.                            (ECF No. 34)

16

17             Plaintiff, Steve Hunt, and Defendants C.R. England, Inc., and Paul Sutcliffe1 have filed a

18    stipulation to dismiss the entire action with prejudice (ECF No. 34). In light of the stipulation,

19    the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.

20    City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is

21    respectfully directed to close this case.

22
     IT IS SO ORDERED.
23

24        Dated:      February 20, 2020                                 /s/
                                                               UNITED STATES MAGISTRATE JUDGE
25

26
27

28    1
          The remaining defendant named in this action, Connie Myres, was previously dismissed. (See ECF Nos. 14, 15.)
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
